DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 of US Application No. 16/718,611, filed on 18 December 2019, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 18 December 2019 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting a communication module for communicating”, “a control unit for identifying”, “at least one service module for autonomously performing” in claim 1; “a first service module to perform”, “a second service module to perform”, “a third service module to perform” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Structures are identified as follows:
communication module – WLAN or mobile wireless module (¶ [0040]),
control unit – computer or memory + CPU (¶ [0057], [0078]),
at least one service module – robot, or something comprising robotics (¶ [0041]),
first service module – robot arm fitted with tools or mobile cleaning robot (¶ [0044]-[0045]),
second service module – automatic car wash (¶ [0046]),
third service module – energy storage device + refilling element connected to energy storage device by a supply line + connection module, i.e., robot arm (¶ [0047]). 	

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “at least one sensor configured to capture at least one variable characterizing the service requirement of the transportation vehicle” and subsequently recites “at least one sensor configured to capture a variable characterizing the service requirement of the transportation vehicle”. Multiple recitation of “at least one sensor” makes it unclear as to whether the sensors are the same sensor or different sensors. In addition, the difference between “at least one variable” and “a variable” is unclear. Therefore, the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michels et al. (US 2018/0345811 A1, “Michels”).

Regarding claim 1, Michels discloses autonomous vehicle servicing and energy management and teaches: 
a communication module for communication with the transportation vehicles and/or a server of a fleet operator (scanner apparatus 114 can autonomously scan vehicle 112, the scanning including receiving relevant vehicle on-board diagnostic OBD data or other data via wireless communications with vehicle 112 – see at least Fig. 3 and ¶ [0027]);
a control unit for identifying a service action to be carried out on a transportation vehicle of the autonomous transportation vehicle fleet (in response to scan data 16 and other suitable data, computing system can generate procedure data 118, such as a cleaning procedure, a repair procedure, a charging procedure, etc. – see at least Fig. 3 and ¶ [0029]); and
at least one service module for autonomously performing a service action on the transportation vehicle of the autonomous transportation vehicle fleet (autonomous cleaning apparatus 120, autonomous service apparatus 122, autonomous charging apparatus 124 – see at least Fig. 3 and ¶ [0033]; cleaning apparatus 120 and service apparatus 122 may be a robotic apparatus – see at least Fig. 1 and ¶ [0030]).

Regarding claim 2, Michels further teaches:
wherein the control unit determines at least one service action to be performed on the transportation vehicle based on information received from the transportation vehicle or from the fleet operator server (in response to scan data 16 and other suitable data, computing system can generate procedure data 118, such as a cleaning procedure, a repair procedure, a charging procedure, etc. – see at least Fig. 3 and ¶ [0029]; scan data may be received via wireless communication with vehicle 12 – see at least ¶ [0027]).

Regarding claim 3, Michels further teaches:
wherein the at least one service module includes a first service module to perform an internal cleaning of the transportation vehicle of the autonomous transportation vehicle fleet (cleaning apparatus 120 may be a robotic apparatus, e.g., robot arm, having tools for various functions that can be selected from tool holder 126 – see at least ¶ [0030]; in , a second service module to perform an external cleaning of the transportation vehicle of the autonomous transportation vehicle fleet (cleaning apparatus 120 may be a robotic apparatus – see at least ¶ [0030]; car wash – see at least ¶ [0030]; in response to exterior scan, computing system can generate procedure data 118, such as a cleaning procedure – see at least Fig. 3 and ¶ [0027]-[0029]), and/or a third service module to fill the energy store of the transportation vehicle of the autonomous transportation vehicle fleet (autonomous charging apparatus 124 – see at least Fig. 3 and ¶ [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Michels in view of Wood et al. (US 2018/0284807 A1, “Woods”).


wherein the first, second and/or third service module is/are arranged in a common area of the service station ((autonomous cleaning apparatus 120, autonomous service apparatus 122, autonomous charging apparatus 124 are arranged inside housing 102 of POD station 100 – see at least Fig. 1 and ¶ [0025], [0033]) and 
the control unit is configured to:
initiate the autonomous entry of the transportation vehicle of the autonomous transportation vehicle fleet into the service station (vehicle port 110 may be configured to receive autonomous vehicle 112 – see at least Fig. 1 and ¶ [0027]);
initiate an interior cleaning of the transportation vehicle of the autonomous transportation vehicle fleet by the first service module (in response to interior scan, computing system can generate procedure data 118, such as a cleaning procedure – see at least Fig. 3 and ¶ [0027]-[0029]) [ ];
perform an external cleaning of the transportation vehicle of the autonomous transportation vehicle fleet by the second service module (in response to exterior scan, computing system can generate procedure data 118, such as a cleaning procedure – see at least Fig. 3 and ¶ [0027]-[0029]) [ ]; and
fill the energy store by the third service module (charging station configured to charge vehicle 112 – see at least ¶ [0032]).

Michels fails to teach in response to at least one vehicle door of the transportation vehicle being open; in response to at least one vehicle door of the transportation vehicle being closed.

However, Woods discloses systems and methods for automatically servicing autonomous vehicles and teaches:
in response to at least one vehicle door of the transportation vehicle being open (servicing equipment can be configured to perform maintenance on vehicle 102 in accordance with an orientation of an individual component – see at least ¶ [0067]); 
in response to at least one vehicle door of the transportation vehicle being closed (servicing equipment can be configured to perform maintenance on vehicle 102 in accordance with an orientation of an individual component – see at least ¶ [0067]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle servicing and energy management of Michels to initiate or perform cleaning based on orientation of an individual component, as taught by Woods, such as the door being opened or closed so that the servicing equipment can be customized to match the vehicle for efficient performance of the specific maintenance tasks.

Regarding claim 5, Michels fails to teach but Woods discloses systems and methods for automatically servicing autonomous vehicles and teaches:
wherein the first, second and/or third service module are arranged in different areas of the service station (service depot 104 may include one or more maintenance stations 602A-C for servicing vehicle 102 – see at least Fig. 6 and ¶ [0064]) and 
the control unit is configured to: 
initiate the autonomous entry of the transportation vehicle of the autonomous transportation vehicle fleet into a first area of the service station (vehicle 102 can autonomously navigate within service depot 104 to receive maintenance in accordance with vehicle maintenance plan 500 – see at least ¶ [0071]; computing device 124 can provide control signal 312 to vehicle to cause vehicle 102 to autonomously navigate to at least one of the maintenance stations 602A-C – see at least ¶ [0071]-[0072]); and
control and/or initiate the autonomous entry of the transportation vehicle of the autonomous transportation vehicle fleet from the first area having at least one of the first, second and third service module, to a second area having at least one other of the first, second and third service module (vehicle 102 can autonomously navigate within service depot 104 to receive maintenance in .

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle servicing and energy management of Michels to provide service modules in different areas and control the vehicle to move between the service modules, as taught by Woods, to implement a vehicle maintenance plan for the autonomous vehicle (Woods at ¶ [0003]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Michels in view of DeRouen et al. (US 2019/0378350 A1, “DeRouen”) and/or Anderson (US 2014/0224279 A1).

Regarding claim 6, Michels fails to teach but DeRouen discloses autonomous vehicle servicing and energy management and teaches:
an additional control module located upstream of the at least one service module and having at least one sensor configured to capture at least one variable characterizing the service requirement of the transportation vehicle (evaluation station having a plurality of inspection sensors to receive diagnostic data – see at least Fig. 4 and ¶ [0055], [0056]). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle servicing and energy management of Michels to provide at least one sensor configured to capture at least one variable characterizing the service requirement, as taught by DeRouen, to determine the type of maintenance required (DeRouen at ¶ [0002]).

	In addition, Anderson discloses a vehicle wash system and teaches:
a further additional control module located downstream of the at least one service module and having at least one sensor configured to capture a variable characterizing the service requirement of the transportation vehicle (camera 125 located in the wash bay area may send an image to the customer so the customer can determine if the wash is satisfactory – see at least ¶ [0063]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle servicing and energy management of Michels to provide at least one sensor configured to capture a variable characterizing the service requirement, as taught by DeRouen, to determine if the service was satisfactory (Anderson at ¶ [0063]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over DeRouen in view of Michels.

Regarding claim 7, DeRouen discloses autonomous vehicle servicing and energy management and teaches:
identifying a service requirement of at least one transportation vehicle of the transportation vehicle fleet (at 302, a maintenance request and diagnostic data is received from an autonomous vehicle – see at least Fig. 3 and ¶ [0047]);
identifying a service action to be carried out on the transportation vehicle of the autonomous transportation vehicle fleet based on the service requirement identified for the transportation vehicle (at 304, diagnostic data is analyzed to identify at least one recommended car service for the autonomous vehicle – see at least Fig. 3 and ¶ [0048]);
identifying a suitable service station for performing the service action (at 306, closest facility from a plurality of facilities is identified based on vehicle location – see at least Fig. 3 and ¶ [0050]); 
autonomously driving the transportation vehicle to the identified service station (method 300 may include navigating the autonomous vehicle to the closest facility – see at least ¶ [0054]); and 
[ ] performing the service action on the transportation vehicle in the service station (vehicle may travel through a series of maintenance stations addressing the specific needs of the vehicle – see at least ¶ [0027]).

DeRouen fails to teach autonomously performing the service action.

However, Michels discloses autonomous vehicle servicing and energy management and teaches: 
autonomously performing the service action (autonomous cleaning apparatus 120, autonomous service apparatus 122, autonomous charging apparatus 124 – see at least Fig. 3 and ¶ [0033]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle servicing and energy management of DeRouen to provide for autonomously performing the service action, as taught by Michels, to provide a vehicle service that is environmentally conscious, expeditious, efficient and cost-effective (Michels at ¶ [0007]).

	Regarding claim 8, DeRouen further teaches:
identifying the service requirement based on a user input and/or based on transportation vehicle data of the transportation vehicle (at 302, a maintenance request and diagnostic data is received from an autonomous vehicle – see at least Fig. 3 and ¶ [0047]; receiving trouble codes – see at least ¶ [0046]);
transferring the service requirement of the transportation vehicle to a server of a fleet operator and/or to at least one service station (at 302, a maintenance request and ;
determining the service action by the server and/or by the at least one service station (at 304, diagnostic data is analyzed to identify at least one recommended car service for the autonomous vehicle – see at least Fig. 3 and ¶ [0048]); and
transferring information relating to the at least one identified service station to the transportation vehicle from the server, or from a service station (at 312, appointment reservation may be sent to the autonomous vehicle – see at least Fig. 3 and ¶ [0053]).

Regarding claim 9, DeRouen further teaches:
determining the service station for the service action based on utilization of the at least one service station and/or based on distance between the transportation vehicle and the at least one service station (at 306, closest facility from a plurality of facilities is identified based on vehicle location – see at least Fig. 3 and ¶ [0050]).

Regarding claim 10, DeRouen further teaches:
wherein the service requirement is at least one of a contamination of the transportation vehicle with dirt, a low fill level of the energy store (data may include parameter such as battery life – see at least ¶ [0061]) and a fault indication of the transportation vehicle (receiving trouble codes – see at least ¶ [0046]), and/or wherein the service action is at least one appropriate action from a cleaning of the transportation vehicle, a refilling of the energy store and a servicing or repair of the transportation vehicle  (car service may include car wash, interior care, mechanical service, wheel alignment and balancing, brake and clutch service, tire service – see at least ¶ [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668